Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an email from the Attorney for the case, Shannon Hughes Mastick. Registration No. 74,887 (see attachment).

The application has been amended as follows: 
In the claims:
53. (Previously Presented) The system of claim 52,
54. (Previously Presented) The system of claim 52,
55. (Previously Presented) The system of claim 52,
56. (Previously Presented) The system of claim 52,
57. (Previously Presented) The system of claim 52,
58. (Previously Presented) The system of claim 52,
59. (Previously Presented) The system of claim 52,

60. (Previously Presented) The system of claim 52,
61. (Previously Presented) The system of claim 52,


Claims 42-61 are allowed
Reasons for Allowance

Per MPEP 2106.07 ( c ) “When the claims are deemed patent eligible, the examiner may make clarifying remarks on the record.”

Regarding to 101 compliance, Claims 42-61 are compliant with 101, according with the last "2019 Revised Patent Subject Matter Eligibility Guidance" (2019 PEG), published in the Federal Register, Vol. 84, No. 4, Monday, January 7, 2019.  See Examiner's analysis presented below, 
Claim 42: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a method.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim? Yes. The claim recites the limitations of  “identifying, … the second segment from the plurality of segments   identified by the video content item; generating, … responsive to identifying the second segment, a request for the supplemental video content to play in the second segment of the video content item, the request including selection parameters;”
The “identifying and generating…” limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations as certain methods of organizing human activity, advertising, marketing or sales activities or behaviors. A method of serving advertisement with video documents. Thus, the claim recites an abstract idea.
Step 2A - Prong 2: Integrated into a Practical Application? Yes.  The claim recites additional limitations, such as, “receiving, …, a video content item identifying a plurality of segments …., the plurality of segments having a first segment to play primary video content and a second segment to play supplemental video content, the second segment temporally adjacent to the first segment; transmitting,…, the request for the supplemental video content to cause the at least one server to select a supplemental video content item using    the selection parameters;”  and the supplementary elements in the claim  “by an application executing on a client device”, “by the application to at least one server”, “and playing,… the supplemental video content received … in the second segment”, ”. These additional and supplementary elements support  the claim because when considered the claim as a whole, the claim integrates the abstract idea into a practical application. Specifically, the additional elements recite a specific manner of serving advertisement with video documents. Thus, the claim is eligible because it is not directed to the recited judicial exception.
Step 2B: Claim provides an Inventive Concept? n/a.
Claim 52: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a system.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? Yes. Because the same reasons pointed above. The claim is eligible.
Dependent claims 43-51 and 53-61, the claims recite elements such as “parsing content spot information associated with the video stream”, “identifying, from the plurality of segments in the video content item”, “a third segment of the plurality of segment is not to include the supplemental video content”, “transmitting the request for the supplemental video content”, etc. These elements contribute to integrate the system of organizing human activity into a practical application. The claims are eligible.
Regarding to prior art, the closest prior art of record is US PG. Pub. No. 20030093790 (Logan) in view of US PG. Pub. No.  20030229900 (Reisman).  but the references fail to teach at least:
transmitting, by the application executing on the client device, to at least one server, the request for the supplemental video content, including the selection parameters, to cause the at least one server to select a supplemental video content item using the selection parameters;

In particular Logan teaches, “A system for utilizing metadata created either at a central location for shared use by connected users, or at each individual user's location, to enhance user's enjoyment of available broadcast programming content. A variety of mechanisms are employed for automatically and manually identifying and designating programming segments, associating descriptive metadata which the identified segments, distributing the metadata for use at client locations, and using the supplied metadata to selectively record and playback desired programming”, abstract.
“[0011] FIGS. 3-5 illustrate screen layout displays illustrating the manner in which program segment guides are displayed to enable the user to interactively control program segment playback as defined by playlist metadata”, paragraph 11.
“…For example, the metadata may be used to selectively play back or record particular segments desired by the user; to re-sequence the identified segments into a different time order; to "edit-out" undesired portions of identified segments; to splice new information, such as computer text or advertising, into identified segments for rendering with the program materials ..”, paragraph 17.
“[0018] 4. The client receives and locally stores incoming broadcast programming and uses the markup data to identify desired segments within the stored program materials….”, paragraph 18.
“[0033] 5. A playback unit at the subscriber location reproduces the program segments received from the host and includes mechanisms for interactively navigating among the program segments…”, paragraph 33.
“[0036] 8. The player program segments sent to each subscriber may include advertising materials, which the user can selectively play to obtain credits against the subscriber fee”, paragraph 36.
“[0047] Only selected items of metadata may be transmitted to the user location. The specific metadata transmitted may be selected as shown at 115 in a variety of ways. Data describing the demographics of individual users and data specifying user preferences  stored at 117 may be used to selectively provide the user with only that portion of the available metadata which is best suited to the needs of the user or which a third party, such as an advertiser, desires to make available to the user.”, paragraph 47. And “…Advertising segments, like programming content, may be inserted into the programming at playback time and selected based on user preferences and demographics, helping to insure that the advertising presented is relevant to the consumer and hence of more value to the advertiser…”, paragraph 247.
Reisman teaches  media objects “…relevant entities are structured as objects, computation is performed by objects communicating with one another by passing messages that request actions and convey any arguments or parameters that characterize that action, …”, paragraph 83. See also paragraphs 78-79.
“…The exemplary embodiment is based on methods for passing state records that allow for a range of architectural variations in where the intelligence that controls EC selection and state-dependent aspects of linking are to be handled, and that work with standard HTTP, and/or standard SOAP-based Web services that are not limited to use for continuous media. For example, the state record might be passed as a simple parameter set included with an HTTP request….”,, paragraph 821.
“…servers might recognize parameters indicating that the viewer was at a given time-position into a given Jeopardy program, and thus return resources specific to that program episode and time-position, such as specific Jeopardy questions and/or answers, and the like. Similarly, a modified BMW Web site might recognize the PID as being a that for a particular ad, and serve pages that relate specifically to the cars, offers, and features addressed in that ad, and to any time positions and/or selected regions related to that ad…”, paragraph 840.
Further, Applicant's arguments filed on 5/10/2022  (in particular pages 8-9 ) are deemed to be persuasive and adequately reflect the Examiner's opinion as to why claims 42-61 are allowable over the prior art of record.

Moreover, the missing claimed elements from the combination  Logan and Reisman are  not found in a reasonable number of reference(s).  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 
WO2001093161A1. “Online multimedia system and method” (BHUTRA). 2001. This publication teaches a system and method for delivering a targeted advertisement, comprising means for performing the steps of classifying a consumer by assigning to the consumer a behavior classification based on a set of expressly defined set of preferences, an automatically derived set of preferences, and a prior purchasing behavior; selecting a targeted advertisement to be delivered to the consumer, based on the classification; presenting the targeted advertisement to the consumer; and monitoring an action immediately subsequent to the presentation of the targeted advertisement. According to another embodiment, a system and method are provided for delivering a streaming multimedia advertisement to a consumer, separately from streaming multimedia content, and presenting these seamlessly and without intervening delay. the system can seamlessly insert advertisements into any live broadcast, not requiring any additional hardware or encoding software; the broadcaster or content provider continues to manage their broadcasts from their current facility. The present invention provides the broadcaster with a seamless and efficient ad insertion process. The ad insertion utility is used to uniquely identify each user and manage the ad insertion workflow process. According to a preferred embodiment, each user is prompted to download the utility, a small program executing on the user's computer or media browser, the first time that the user attempts to watch a video steam through the system. Each time a user clicks on a video stream from a cooperative site, the utility sends to the central server, the site and section they are coming from. At this time the user is categorized and placed into a channel based on their profile and the web site they are accessing. This allows the system to send different users different ads (when they are accessing the same site or the same content from different locations) based on their channel placement. The ad insertion utility also controls the media stream presentations. The Broadcast Utility allows Broadcasters to communicate with the central servers in real-time. The main purpose of this utility is for broadcaster to notify the central servers when commercial breaks will occur in their live broadcast. Integration of the ad-serving technology platform into a website is as simple as embedding a module of Javascript and HTML code in the web page source code. Through an Active-X control (in case of Internet Explorer or AOL browser), or a Java applet control (in case of Netscape browser), the client (i.e., user system) preferably maintains a list of all the cached commercials, so that when a particular commercial needs to be shown to the user, its presence is checked in the cached commercial list, and if it is present, shown from the cache. The commercials may be identified specifically, or as a class. For example, commercials in different languages may be present, and automatically presented based on client-defined parameters. If the requested commercial is not present, then it is queued for download in proper sequence, or an animated gif for that commercial may be shown to the user, and a hint is provided to the download utility to download the commercial for later presentation. In case the user has a browser other than Internet Explorer, AOL, or Netscape and for non-Windows platforms, animated GIFs may be shown to the user, permitting cross-platform compatibility.
“Structuring Internet media streams with cueing protocols”. IEEE. 2002. This paper proposes a new, media-independent protocol for including program timing, structure and identity information in Internet media streams. The protocol uses signaling messages called cues to indicate events whose timing is significant to receivers, such as the start or stop time of a media program. This paper describes the implementation and operation of a prototype Internet radio station which transmits program cues in audio broadcasts using a real-time transport protocol (RTP). A collection of simple yet powerful stream processing applications were implemented demonstrating how application creation is greatly eased when media streams are enriched with program cues.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA VICTORIA VANDERHORST whose telephone number is (571)270-3604.  The examiner can normally be reached on business hours from Monday through Friday from 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi Kambiz can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIA V VANDERHORST/           Primary Examiner, Art Unit 3688                                                                                                                                                                                             5/21/2022